Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-20-00131-CV

                                  Clint Harrison ELLER,
                                         Appellant

                                             v.

                           DAD P as next friend of T.P., a Minor,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 18-383A
                      Honorable N. Keith Williams, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We ORDER all costs of this appeal assessed appellant Clint Harrison Eller.

      SIGNED May 19, 2021.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice